Collier, J. (dissenting). — I must dissent from the majority opinion and the judgment of the court in this case. I think the principle of limiting general words by the context in which they appear is overridden in that opinion, and that only “money paid by the party of the third part,” as in some way incidental and subservient to the securing of the $.10,000 debt and interest, was contemplated in the clause of the deed of trust upon which this cause turns. The fact that money which might be advanced under that clause would stand on the same footing as if advanced for insurance and taxes, and that it is a claim superior in dignity to the main debt, are reasons, of themselves, sufficient to forbid the idea that future advances, in the way of additional loans, were being provided for. If these general words are limited by the context, then it must be that the money must be “paid” in the way of providing for “expenses of the trust;” and, as advancing money for insmrance and taxes is agreed by the parties to be among “the expenses of the trust, other things, like unto insurance and taxes or other such moneys, are meant, and no more. Money advanced for improvements on the property, such as constructing embankments to prevent overflow by the Rio Grande from an apprehended flood, or to provide irrigating ditches for raising crops, I respectfully insist, are not of the nature of either insurance or taxes. Even though the evidences may have tended to show that at the time the money was advanced to dike the Rio Grande a flood was imminent, and that the value of the security would have been .greatly impaired if such dike had not been constructed, yet, as such evidence does not show that at the time of the execution of the deed of trust, there was any such fear, nor show that such flood was anything unprecedented, or even very extraordinary, I do not think the expenditure for such a dike can be considered anything but a mere loan, not covered by the ■clause in question. If it were a question of advancing money to repair damages caused by the act of God, it might come under the principle of money advanced for insurance, but this I even doubt, as the clause in question could not, by a*ny • fair rule of construction, include expenditures for throwing up embankments to protect the land from the river, or for raising crops on the land, I think no money has been paid by the complainant which entitles him to proceed against the security for the obligation held by the bank. This view, also, would dispose of the question of notice to the bank. I think the decree in favor of complainant should have been set aside, and his bill dismissed.